Citation Nr: 1417147	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  07-08 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a lung disability (previously characterized as atelectasis of the left lower lobe).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to July 1960.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In July 2007, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In January 2012, the Board issued a decision that denied the appealed claim.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's January 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the July 2007 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.   


FINDINGS OF FACT

1.  The Veteran's service entrance examination does not show evidence of a lung disability.

2.  The Veteran's left lower lobe atelectasis clearly and unmistakably preexisted service.

3.  The Veteran's left lower lobe atelectasis clearly and unmistakably was not aggravated by service.

4.  The evidence of record does not relate the Veteran's currently diagnosed chronic obstructive pulmonary disease (COPD) to his military service.


CONCLUSION OF LAW

A lung disability was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A September 2005 letter satisfied the duty to notify provisions; an additional letter was sent in January 2008, which also notified the Veteran of the regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Records were requested from the Charleston Area Medical Center in August 2008, and from Dr. Jose Auditor in September 2008, but no response was received.  Otherwise, the Veteran's service treatment records, VA medical treatment records and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  A VA examination was conducted in August 2009, and an addendum opinion obtained in August 2011; the Veteran has not contended that either the examination or the opinion were inadequate for rating purposes.  See 38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The August 2009 VA examination conducted a complete physical examination of the Veteran to include lung capacity testing and X-rays, and included a nexus opinion; the August 2011 addendum VA opinion reconciled the August 2009 opinion with the remaining evidence of record.  Both opinions provided rationales for the opinions stated.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Board personal hearing, the Veteran was assisted at the hearing by an accredited representative from The American Legion.  The representative and the VLJ asked questions to ascertain the onset of the Veteran's lung disability, the treatment he had received since service, and whether the Veteran's current disability is related to his in-service treatment.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25,178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003). 

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the claimant's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability [was] due to the natural progress of the preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the claimant is not entitled to service- connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner, 370 F.3d at 1096. 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  Cotant, 17 Vet. App. at 131.  Because the November 1959 service entrance examination shows no objective clinical findings of a lung disability or respiratory condition, and a normal chest x-ray, the presumption of soundness attaches.  38 U.S.C.A. § 1111, 38 C.F.R. § 3.304(b) (1). 

After thorough review, the Board finds that the evidence is clear and unmistakable in establishing that the Veteran's left lower lung lobe atelectasis preexisted service.  Although the November 1959 service entrance examination did not find evidence of a lung condition, later films and testing showed that his left lower lung lobe atelectasis was congenital and thus had been present on entrance to military service.

Only four months after his service entrance, the Veteran was hospitalized for treatment of a complete atelectasis of the left lower lobe with compensatory emphysema and mediastinal shift.  After bronchograms, one radiologist stated that the collapsed lobe likely resulted from long-standing inflammatory disease, and another considered the possibility of a congenital defect as the changes present were of long-standing duration.  Similarly, another military physician concluded at the end of the Veteran's April 1960 hospitalization that the atelectasis could have been present at service entrance but not detected on the chest x-ray, noted his suspicion that the lung condition was congenital, concluded that the Veteran's atelectasis existed prior to service, and noted that the diagnosis of atelectasis of the left lower lobe was a congenital anomaly of bronchial tree.  In an addendum, this military physician noted his review of both the November 1959 and April 1960 chest X-rays, and concluded that in retrospect, the atelectasis was present at the Veteran's service entrance.  

The May 1960 Medical Board proceedings also show that after the Veteran's transfer from Fort Gordon Army Hospital to Walter Reed Army Hospital, he was completely asymptomatic, but that chest X-rays showed atelectasis in the left lower lobe on all available films, including the service entrance examination film.  During his hospital course at Walter Reed, lasting 39 days, the Veteran was asymptomatic and required no therapy.  The Chief of General Medicine, Pulmonary Disease Service, opined that the Veteran had congenital atelectasis of the left lower lobe which existed prior to service.  

Moreover, at the August 2009 VA examination, severe obstruction and restrictive disease of the lungs as a result of chronic obstructive pulmonary disease (COPD) was diagnosed.  The examiner noted that the Veteran's congenital left lower lobe atelectasis proved to be a rudimentary left lower lobe with aberrant branches on a bronchogram performed at Walter Reed Hospital in 1960, and that the Veteran had experienced recurrent infections related to this malformation.  Ultimately, the examiner concluded that the Veteran's congenital condition of left lower lobe atelectasis pre-existed active as this condition had been determined to be congenital, as noted in the service treatment records showing the Veteran's left lower lobe atelectasis as present on his enlistment chest X-ray hospitalization summary in November 1959 and on the X-rays taken at Walter Reed Army Hospital 1960.

Finally, the August 2011 VA opinion found that the Veteran's left lower lobe atelectasis existed prior to service, and was congenital in nature.  The examiner pointed to the March 1960 bronchogram which showed the rudimentary left lower bronchus with aberrant branches, confirming that he had a congenital malformed lung, and concluded that there was no question that the Veteran had a congenital lung disability.  

The only evidence that the Veteran did not have the congenital lung disability, the left lower lobe atelectasis and rudimentary left lower bronchus with aberrant branches, is the Veteran's own report that, as noted in a January 2008 statement, he never had any problems with his lungs until military service.  However, the congenital deformity was only shown on x-ray; this is not something the Veteran could have known based on lay observations.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) to Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) and Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of opining on matters requiring medical knowledge).  Otherwise, all of the evidence of record, both that dated contemporaneously to the Veteran's military service as well as the multiple post-service medical opinions obtained in the course of his claim's adjudication, establish that a lung disability preexisted service.  Indeed, the Veteran himself admitted, while seeking treatment in March 1960, that he had experienced respiratory problems as a child, specifically pertussis.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  VA also does not, generally, grant service connection for congenital conditions.  38 C.F.R. §§ 3.303(c), 4.9 (2013).

The evidence is also clear and unmistakable in establishing that the Veteran's left lower lung lobe atelectasis was not aggravated by service.  Although the Veteran was hospitalized in March 1960 and April 1960 at Fort Gordon Army Hospital for treatment of atelectasis of the left lower lobe and a collapsed left lower lobe, the consulting radiologist stated that it was likely that the collapsed lobe resulted from longstanding inflammatory disease, rather than present bronchial obstruction.  Similarly, another radiologist noted that the changes on X-ray were of longstanding duration.  Further still, the physician who prepared the discharge summary when the Veteran was transferred from Fort Gordon Army Hospital to Walter Reed Army Hospital noted that the collapsed lung was not due to service, was suspected to be the result of a congenital malformation, and was not incurred in the line of duty.

More importantly, after the Veteran was transferred in May 1960 to Walter Reed Army Hospital, he was completely asymptomatic.  On admission, his entire general physical examination was within normal limits with the exception of a slight area of dullness in the left base of the lung along the vertebral column; the hospital course was unremarkable, as he remained asymptomatic without therapy throughout his 39-day hospitalization.  The examining physician at Walter Reed also found that the Veteran's atelectasis was not incurred in the line of duty, and had not been permanently aggravated by active service. 

The post-service evidence also establishes that the Veteran's preexisting lung condition as not aggravated by service.  The VA examiner opined that the Veteran's left lower lobe atelectasis was not aggravated by service, on the basis that the service treatment records did not reflect evidence of aggravation.  Indeed, the bronchogram performed in 1960 at Walter Reed Army Hospital was interpreted the same as the bronchogram performed on service entrance in 1959; the Veteran's atelectasis of the left lower lobe was present on both his enlistment chest X-ray and on his May 1960 chest X-ray.  

More critically, the August 2011 VA examiner concluded that the Veteran's preexisting condition was not aggravated by his military service.  According to this examiner, the type of congenital deformity experienced by the Veteran would prevent fluid accumulation from draining properly, and air from moving in and out of the lung segment properly.  This, the examiner found, was a perfect environment for pneumonia; the events resulting from the left lung lobe atelectasis, to include the collapsed lung, would have occurred regardless of whether the Veteran had been a civilian or in the military at that time - a natural progression of the preexisting condition.  38 U.S.C. § 1153.  Moreover, aggravation does not exist when there is a temporary worsening in symptoms, but the condition itself does not worsen, and the evidence does not establish a worsening of the preexisting condition.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).  As noted, the Veteran was asymptomatic on service entrance, based on the clinical findings of the November 1959 entrance examination, and was also asymptomatic during his hospitalization at Walter Reed in May 1960, immediately prior to his service separation.  Thus, to the extent his congenital condition was symptomatic, the evidence shows that it was temporary.

Again, the only evidence that the preexisting condition was aggravated by military service is the Veteran's argument.  In his November 2011 written brief presentation, the Veteran's representative asks how the Veteran could be put before a Medical Board if his preexisting condition was not aggravated by his military service.  As noted above, however, the symptomatology documented in the hospitalizations dated in March 1960, April 1960, and May 1960 appear to be treatment for symptoms of a preexisting condition, and not for a worsening of the condition itself.  In finding the Veteran unfit for duty, it appears that the Medical Board concluded that the Veteran's preexisting condition should have precluded military service altogether, and would thus preclude him from continuing to serve.  

Finally, to the extent that the evidence shows a current diagnosis of COPD, the evidence does not relate this condition to the Veteran's military service.  Chronic obstructive pulmonary disease is not shown in service, and any symptoms in service are not related to such a diagnosis.  Subsequent to service, the first diagnosis of COPD is noted in a November 2005 VA pulmonary consult, at which the Veteran reported having smoked a pipe for 40 years, and having been exposed to asbestos for 3-4 years.  On VA examination in August 2009, severe obstruction and restrictive disease of the lungs as a result of COPD was again diagnosed.  To that end, the August 2009 VA examiner concluded that the Veteran's COPD was not related to his military service, finding that the left lower lobe atelectasis was not the cause of his severe limitations or his severe COPD.  The evidence, which does not show a diagnosis of COPD until more than 45 years after service separation, tends to support this conclusion.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  For these reasons, service connection for a lung disability is not warranted. 

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a lung disability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


